                                UNITED STATES COURT OF APPEALS
                                              FOR THE EIGHTH CIRCUIT

                                   APPEAL BRIEFING SCHEDULE ORDER


Appeal No.           19-1037 Hollie Telford v. Ron A. Bradeen, et al

Date:                January 15, 2019

        If the original file of the United States District Court is available for review in electronic
format, the court will rely on the electronic version of the record in its review. The appendices
required by Eighth Circuit Rule 30A shall not be required. In accordance with Eighth Circuit
Local Rule 30A(a)(2), the Clerk of the United States District Court is requested to forward to this
Court forthwith any portions of the original record which are not available in an electronic
format through PACER, including any documents maintained in paper format or filed under seal,
exhibits, CDs, videos, administrative records and state court files.

                                                       FILING DATES:

          NOTE: These dates may be advanced if a party files a brief early. The dates may
                also be extended if party obtains an extension of time. See FRAP 31(a).



Appellant Brief: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .02/25/2019
  ( Hollie Telford )


Appellee Brief. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 30 days from the date the court issues
                                                                   the Notice of Docket Activity filing the brief.

Reply Brief . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .21 days from the date the court issues
                                                                     the Notice of Docket Activity filing the brief.

                      Please note the provisions of Eighth Circuit Rule 32A concerning
                      the filing of briefs and reply briefs responding to multiple briefs.


                                  ALL BRIEFS MUST BE FILED WITH THE
                                       ST. LOUIS CLERK'S OFFICE




    Appellate Case: 19-1037                    Page: 1           Date Filed: 01/15/2019 Entry ID: 4745953
